Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 1 of 17 - Page ID#: 1265




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON


LUCINDA KAYE GRIFFIN,                   )
                                        )
       Plaintiff,                       )                 Case No.
                                        )             6:20-CV-104-JMH
v.                                      )
                                        )                MEMORANDUM
                                        )            OPINION and ORDER
KILOLO KIJAKAZI,                        )
ACTING COMMISSIONER OF SOCIAL           )
SECURITY,                               )
                                        )
       Defendant.                       )

                                       ***

       Plaintiff Lucinda Kaye Griffin seeks judicial review of the

Commissioner’s      final   decision     denying    her   applications      for

disability insurance benefits (“DIB”) and supplemental security

income (“SSI”) under Titles II and XVI of the Social Security Act

(Act). Fully briefed [DE 16; DE 20; DE 21], the matter is ripe for

review.

       The administrative law judge (ALJ) recognized that Plaintiff

was significantly limited due to conditions arising from her morbid

obesity and diabetes. To address these conditions, the ALJ limited

Plaintiff to a restricted range of sedentary work, the least-

demanding exertional level of work. However, the ALJ found that

Plaintiff’s reports of more extreme limitations were inconsistent

with    objective    medical    evidence,     the   effectiveness      of   her
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 2 of 17 - Page ID#: 1266



conservative     treatment,        which       Plaintiff    sometimes   failed     to

follow,    and   her    relatively     robust      daily    activities.      The   ALJ

likewise found that an opinion by Plaintiff’s podiatrist that

suggested more significant limitations was inconsistent with the

aforementioned         objective     medical        evidence,     including        the

podiatrist’s own examination findings.

                            I. STANDARD OF REVIEW

     “On    judicial      review,     an       ALJ’s   factual    findings     [are]

‘conclusive’ if supported by ‘substantial evidence.’”                   Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting 42 U.S.C. §

405(g)). The substantial evidence threshold “is not high,” and

“defers to the presiding ALJ, who has seen the hearing up close.”

Id. at 1154, 1157. The substantial evidence standard is even less

demanding    than   the    “clearly    erroneous”          standard   that   governs

appellate review of district court than the “clearly erroneous”

standard that governs appellate review of district court fact-

finding—itself a deferential standard. Dickinson v. Zurko, 527

U.S. 150, 152-53 (1999). Substantial evidence is the type of

evidence that would suffice, at trial, to avoid a directed verdict.

See NLRB v. Columbian Enameling & Stamping Co., 306 U.S. 292, 300

(1939). It is “more than a mere scintilla” and “means—and means

only—such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154



                                           2
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 3 of 17 - Page ID#: 1267



(internal quotation omitted). A court may not try the case de novo,

resolve    conflicts    in    the   evidence,    or   decide    questions      of

credibility. See Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713

(6th Cir. 2012). Even if the Court were to resolve the factual

issues differently, the ALJ’s decision must stand if supported by

substantial evidence. See Tyra v. Sec’y of Health & Servs., 896

F.2d 1024, 1028 (6th Cir. 1990).

                             II. MEDICAL EVIDENCE

      Plaintiff was 44 years old in March 2016, when she claimed

that she became disabled due to conditions arising from her morbid

obesity and resultant type 2 diabetes, including Charcot foot1,

vision    impairment     (diabetic    retinopathy),      and    nerve    injury

(diabetic neuropathy). See [Tr. 24, 397, 401-02]. Plaintiff saw

podiatrist    Dr.   Pamela    Jensen-Stanley     in   2014,    after    she   was

diagnosed with type 2 diabetes. [Tr. 580]. Dr. Jensen-Stanley

prescribed diabetic shoes and customs inserts. See [Tr. 580-81].

In early 2015, providers discovered a fracture in Plaintiff’s right

mid-foot area. [Tr. 543, 559]. Shortly thereafter, Dr. Jensen-

Stanley observed a rocker bottom deformity of her right foot and

placed her in a total contact cast. [Tr. 592]. Plaintiff returned




1 “Charcot foot is a condition causing weakening of the bones in the foot that
can occur in people who have significant nerve damage (neuropathy). The bones
are weakened enough to fracture, and with continued walking, the foot eventually
changes shape. As the disorder progresses, the joints collapse and the foot
takes on an abnormal shape, such as a rocker-bottom appearance.”

                                       3
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 4 of 17 - Page ID#: 1268



to work in mid-2015 and worked until March 5, 2016, which is when

she claims she became disabled. See [Tr. 605, 54].

     Plaintiff saw Dr. Jensen-Stanley for her foot conditions and

advanced practice registered nurse Timothy Poynter, her primary

care provider, for her diabetes during the relevant period. See

[Tr. 692, 682]. Dr. Jensen-Stanley generally recorded diminished

sensation in both feet, rocker bottom deformity in one or both

feet, unstable and weak ankles, and pain with range of motion in

the left foot. See [Tr. 693, 688, 727, 723, 720, 805, 802, 799,

796, 793, 788, 785, 782, 779, 776, 772, 769, 764, 816, 1020, 1016,

1013, 1008, 1005, 1002, 999, 996, 1094]. She opined in mid-2017

that Plaintiff could not “work an ambulating job,” needed to

elevate her legs above her heart to control fluid build-up (edema)

and could walk only short distances. [Tr. 765, 817]. Mr. Poynter,

on the other hand, often recorded no edema, and he rated her

diabetes as “controlled” on several occasions. See [Tr. 683, 738,

736, 1088, 1086, 1083]. In 2016, State agency medical consultants

Dr. Marcus Whitman and Dr. Diosdado Irlandez reviewed the record

to evaluate Plaintiff’s limitations. [Tr. 83-86, 115-19]; see also

20   C.F.R.    §   404.1513a(b)(1)      (such   “consultants      are   highly

qualified and experts in Social Security disability evaluation”).

Both doctors agreed that she had abilities consistent with a range

of sedentary work. [Tr. 83-86, 115-19]; see also 20 C.F.R. §

404.1567(a) (defining sedentary work).

                                       4
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 5 of 17 - Page ID#: 1269



       In early 2017, Plaintiff saw optometrist Dr. Harvey Schleter

for a diabetic eye examination. [Tr. 808]. While she had diabetic

retinopathy, her visual acuity was 20/20 in each eye. [Tr. 809].

Dr. Schleter recorded similar findings later that year and in 2018.

[Tr. 994, 989]. In late 2018, Plaintiff underwent laser treatment

for a hemorrhage of the vitreous fluid in her eyes. [Tr. 984, 1068-

80].

       Plaintiff began seeing endocrinology specialists for her

diabetes   in   mid-2017.    [Tr.   756,    863].   She   displayed    reduced

sensation in her feet but normal gait, station, muscle strength,

and tone. [Tr. 757]. She reported significant improvement in her

diabetes later that year. [Tr. 1062, 1090]. In mid-2018, although

Plaintiff’s diabetes was uncontrolled, she walked normally. [Tr.

1046, 1037]. Later that year, her diabetes came under better

control, and she reported feeling better overall. See [Tr. 1085].

She was observed to walk normally in late 2018. [Tr. 1029].

                              III. DISCUSSION

       The ALJ followed the Commissioner’s five-step sequential

evaluation process for disability claims. [Tr. 18-25]; see 20

C.F.R. § 404.1520(a)(4) (outlining the process). As relevant here,

the ALJ found at step three that Plaintiff’s impairments did not

meet or medically equal a per se disabling impairment from 20

C.F.R. Part 404, Subpart P, Appendix 1 (the listings). [Tr. 19].

Between steps three and four, the ALJ assessed Plaintiff’s residual

                                       5
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 6 of 17 - Page ID#: 1270



functional capacity (RFC), finding that she could do a restricted

range of sedentary work. [Tr. 19-20]; see also 20 C.F.R. §§

404.1545(a)(1) (“Your [RFC] is the most you can still do despite

your limitations.”), 404.1567(a) (defining sedentary work). At

step five, the ALJ found that this RFC would allow Plaintiff to

perform other work existing in significant numbers in the national

economy. [Tr. 24-25]. The ALJ thus concluded that Plaintiff was

not disabled. [Tr. 25].

     Plaintiff     sought    Appeals    Council’s    review    of   the   ALJ’s

decision. As part of her request that the Appeals Council review

the ALJ’s decision, Plaintiff submitted an undated letter from Dr.

Jensen-Stanley opining that she was extremely limited. [Tr. 2; Tr.

75-76]. The Appeals Council found that this evidence did “not show

a reasonable probability that it would change the outcome of the

[ALJ’s] decision.” [Tr. 2]. Plaintiff does not challenge that

conclusion.

     Plaintiff claims that her foot condition met the requirements

of a listed impairment. The listings describe impairments that the

agency considers severe enough to prevent an individual from doing

any gainful activity. 20 C.F.R. § 404.1525(a). Plaintiff bore the

burden at step three of demonstrating that her impairments met a

listing. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). This

was a high burden. “For a claimant to show that [her] impairment

matches a listing, it must meet all of the specified medical

                                       6
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 7 of 17 - Page ID#: 1271



criteria. An impairment that manifests only some of those criteria,

no matter how severe, does not qualify.” Sullivan v. Zebley, 493

U.S. 521, 530 (1990).

     Here, the ALJ found that Plaintiff’s impairments did not meet

listing 1.02. [Tr. 19]. Plaintiff argues that the ALJ should have

found that her “foot condition and rocker-bottom deformity” met

listing 1.02A. [DE 16, at 10-11. But the dysfunction contemplated

by listing 1.02A must be in a weight-bearing joint, such as a hip,

knee, or ankle. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.02A.

Plaintiff’s Charcot foot and rocker-bottom deformity were in her

feet—not a joint—and thus, by definition, could not meet listing

1.02A. See id. Although Plaintiff points to ankle instability, she

ignores the requirement of listing 1.02 that any instability be

documented    by   “findings     on   appropriate     medically    acceptable

imaging of joint space narrowing, bony destruction, or ankylosis

of the affected joint(s).” Id. There is no radiographic evidence

of joint space narrowing, bony destruction, or ankyloses in either

ankle joint. See id.

     Moreover, the evidence of Plaintiff’s ability to ambulate

effectively was mixed. Although Plaintiff references her purported

use of a walker and a wheelchair, the ALJ recognized that providers

throughout the relevant period observed that she had normal gait

and did not use an assistive device [Tr. 22]; see also, e.g., [Tr.

790, 757, 962, 1046, 1037, 1029]. Without evidence that Plaintiff

                                       7
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 8 of 17 - Page ID#: 1272



was unable to ambulate effectively for 12 months or longer, she

could not meet the listing. See 20 C.F.R. § 404.1525(c)(4) (“For

some listings, we state a specific period of time for which your

impairment(s) will meet the listing. For all others, the evidence

must show that your impairment(s) has lasted or can be expected to

last for a continuous period of at least 12 months.”). In short,

more than the requisite “mere scintilla” of evidence supports the

ALJ’s    step-three     finding    that    Plaintiff’s     foot    and   ankle

conditions did not meet listing 1.02.

     Between steps three and four, an ALJ assesses a claimant’s

RFC, which is the most she can do despite her impairments. 20

C.F.R.    §§   404.1520(a)(4),       404.1545(a)(1),      404.1546(c).      The

claimant bears the burden of showing that limitations should be

included in her RFC assessment. Clarification of Rules Involving

Residual Functional Capacity Assessments, 68 Fed. Reg. 51153-01,

51155 (Aug. 26, 2003) (comments to final rule). Here, the ALJ found

that Plaintiff had established that she had the RFC to perform a

restricted range of sedentary work—the least-demanding exertional

level of work, see 20 C.F.R. § 404.1567(a), but did not establish

greater limitations. [Tr. 19-23].

     The ALJ must consider the claimant’s subjective complaints in

making the determination of her residual functional capacity.

Here, Plaintiff testified that her feet were constantly numb, that

she felt like she was walking on a bed of hot coals, and that she

                                       8
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 9 of 17 - Page ID#: 1273



could stand or walk no more than two to three minutes before

needing to sit down, could sit no more than 20 to 30 minutes, and

could lift no more than five pounds. [Tr. 55-57, 61-62]. Yet the

ALJ    gave    several   well-supported    reasons    for    concluding    that

Plaintiff’s reported symptoms were not as severe as she claimed.

See [Tr. 20-22]. “[C]ourts generally defer to an ALJ’s credibility

determination because ‘[t]he opportunity to observe the demeanor

of a witness, evaluating what is said in the light of how it is

said, and considering how it fits with the rest of the evidence

gathered before the person who is conducting the hearing is

invaluable, and should not be discarded lightly.’” Keeton v. Comm’r

of Soc. Sec., 583 F. App’x 515, 531 (6th Cir. 2014).

       The     ALJ   found   that    objective     medical     evidence     was

inconsistent with Plaintiff’s reported symptoms. [Tr. 22]; see 20

C.F.R. § 404.1529(c)(4) (“[W]e will evaluate your statements in

relation to the objective medical evidence.”); SSR 16-3p, 2017 WL

5180304, at *5 (“[O]bjective medical evidence is a useful indicator

to    help    make   reasonable   conclusions    about   the   intensity    and

persistence of symptoms . . . .”). The ALJ found that, inconsistent

with Plaintiff’s reported inability to walk more than two to three

minutes at a time, “her gait and station remained normal throughout

most of the relevant period.” [Tr. 22]; see also Tr. 757, 962,

1046, 1037, 1029].



                                       9
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 10 of 17 - Page ID#: 1274



       Next,   the    ALJ     found   that      Plaintiff’s   noncompliance       with

treatment advice called her symptoms into question. [Tr. 22]; see

also 20 C.F.R. § 404.1529(c)(4) (ALJ considers inconsistencies in

the    evidence      when    evaluating        symptoms).   The    ALJ    found   that

Plaintiff had “remained noncompliant with the recommendations for

a healthy diet and losing weight, despite the fact that her foot

specialist and endocrinologist have both advised her numerous

times that her weight is exacerbating her symptoms.” [Tr. 22]; see

also [Tr. 738 (“She needs to watch her diet closer and try to lose

some modest weight.”)]; [Tr. 737 (“Says she’s been eating more .

. . and she’s gained some weight.”)]; [Tr. 765 (“Regular moderate

exercise and a healthy diet was recommended.”)]; [Tr. 813 (“I

advised the patient a high-fiber diet, cut down carbs [would]

control her diabetes better . . . .”)]; [Tr. 868 (“She needs to

lose    weight.”)];         [Tr.   1030    (“Encourage      diabetic      diet,   more

activity and losing weight.”)]; [Tr. 1059 (noting Plaintiff’s

“high carb diet and weight gain”)]. The ALJ reasonably considered

this   noncompliance         as    part   of    her   evaluation     of   Plaintiff’s

symptoms. Blaim v. Comm’r of Soc. Sec., 595 F. App’x 496, 499 (6th

Cir. 2014) (unpublished) (“Blaim’s . . . persistent disregard of

his doctors’ advice, moreover, suggested that his conditions were

not as severe as he made them out to be.”).

       The ALJ also found that the effectiveness of Plaintiff’s

conservative      treatment         was    inconsistent       with    her    reported

                                           10
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 11 of 17 - Page ID#: 1275



symptoms. [Tr. 22 (“Her treatment has remained very conservative

and   the   record       indicates      that       she   is    doing   well   with    these

treatment measures.”)]; see also 20 C.F.R. § 404.1529(c)(3)(iv)-

(v) (ALJ considers the type and effectiveness of treatment when

evaluating symptoms); SSR 16-3p, 2017 WL 5180304, at *9 (“[I]f the

. . . extent of the treatment sought by an individual is not

comparable        with    the    degree       of     the      individual’s    subjective

complaints, . . . we may find the alleged intensity and persistence

of an individual’s symptoms are inconsistent with the overall

evidence of record.”). Although Dr. Jensen-Stanley referenced the

possibility of surgery for Plaintiff’s feet several times, it does

not appear that Plaintiff’s condition ever reached the point where

surgery     was    warranted.      See       [Tr.    703      (“Surgical    options    were

mentioned briefly for completeness sake to make sure the patient

was   aware       that   surgery       was    an    option,      but   only   after     all

conservative       options      have    failed.”)];           [Tr.   1009   (“The    custom

device is utilized in an attempt to avoid the need for surgery.”)].

And Plaintiff reported that orthotics, special shoes, and full

contact casts effectively treated her foot pain. See [Tr. 790 (“The

patient then walked 50 feet with the orthosis and noted little or

no pressure on the bottom of the foot, reduced pain and improved

stability. The patient was pleased with the comfort of her new

shoe and the offloading of the right foot/ankle.”)].



                                              11
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 12 of 17 - Page ID#: 1276



      Finally, the ALJ found that Plaintiff’s daily activities were

not as limited as one might expect, given her claims of extreme

symptoms. [Tr. 22]; see also 20 C.F.R. § 404.1529(c)(3)(i) (ALJ

considers    a   claimant’s    activities     when   evaluating     symptoms).

Indeed, Plaintiff testified that she had a driver’s license and

drove twice per week; cooked full meals; cleaned her home; did

laundry; and went grocery shopping. [Tr. 52, 57-58]. Her testimony

was consistent with her prior reports to the agency, in which she

admitted that she did dishes, prepared full meals, cleaned the

home, did laundry, drove a car, and went grocery shopping. [Tr.

426-29, 468-71]. If Plaintiff’s feet were as painful as she

claimed, it seems unlikely that she could operate the accelerator

and brake pedals in her car, or that she could stand or walk long

enough to do dishes, prepare full meals, clean her home, do her

laundry, or go grocery shopping.

      Plaintiff argues that the ALJ did not sufficiently address

her medication side effects or visual limitations in the RFC

assessment. [DE 16, at 12]. Beginning with the latter, Plaintiff’s

argument is curious given that her providers recorded 20/20 vision

and recommended only over-the-counter or prescription reading

glasses. [Tr. 19 (the ALJ recognized that “[a]ll . . . eye exams

. . . were unremarkable or within normal limits”)]; see also [Tr.

679 (20/20 visual acuity); Tr. 809 (same), Tr. 994 (same), Tr. 989

(same)]. Although Plaintiff experienced burst blood vessels in the

                                       12
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 13 of 17 - Page ID#: 1277



back of her eyes in late 2018, she responded well to laser

treatment and denied any changes in vision in early 2019. See [Tr.

1080, 1083].

      An ALJ must consider every medical opinion when assessing a

disability claimant’s RFC. See 20 C.F.R. § 404.1527.                There were

three disparate opinions relevant to Plaintiff’s abilities before

the ALJ:

      • Reviewing physician Dr. Whitman opined that Plaintiff
      had abilities consistent with a restricted range of
      sedentary work, [Tr. 83-86];

      • Reviewing physician Dr. Irlandez opined that Plaintiff
      had abilities consistent with a restricted range of
      sedentary work, [Tr. 115-19]; and

      • Podiatrist Dr. Jensen-Stanley opined that Plaintiff
      needed to elevate her legs above chest level and could
      walk only short distances. [Tr. 817]. The ALJ was tasked
      with resolving the conflicts between these opinions. See
      20 C.F.R. § 404.1527; Richardson v. Perales, 402 U.S.
      389, 399 (1971) (“We . . . are presented with the not
      uncommon situation of conflicting medical evidence. The
      trier of fact has the duty to resolve that conflict.”).

      The ALJ gave significant weight to Dr. Whitman’s opinion,

greater weight to Dr. Irlandez’s opinion, and some weight to Dr.

Jensen-Stanley’s opinions. [Tr. 22-23]. The ALJ then assessed an

RFC consistent with Dr. Irlandez’s opinion. [Compare Tr. 19-20

with Tr. 115-19]. Although the opinion of a treating source is

“[g]enerally” given more weight than the opinion of a reviewing

source,” 20 C.F.R. § 404.1527(c)(2), an ALJ may give more weight

to the opinions of reviewing sources “if their opinions are


                                       13
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 14 of 17 - Page ID#: 1278



supported by the evidence.” Hoskins v.Comm’r of Soc. Sec., 106 F.

App’x 412, 415 (6th Cir. 2004) (unpublished). As such, “[i]n

appropriate     circumstances,       opinions     from    State    agency       .   .   .

consultants . . . may be entitled to greater weight than the

opinions of treating . . . sources.” SSR 96-6p, 1996 WL 374180, at

*3. The ALJ found that Dr. Jensen-Stanley’s opinions were “not

fully    consistent    with     or   supported    by     the   objective       medical

evidence     discussed      above.”    [Tr.      23];    see     also     20    C.F.R.

404.1527(c)(4) (ALJ considers whether an opinion is consistent

with the record as a whole).

        As discussed above in relation to Plaintiff’s symptoms, the

ALJ   considered      the   findings    of    normal     gait     in    the    record—

inconsistent with Dr. Jensen-Stanley’s opinion that she needed to

avoid weight-bearing and ambulation. [Tr. 22]; see also [Tr. 757,

962, 1046, 1037, 1029]. The ALJ also contrasted Dr. Jensen-

Stanley’s    opinion     that   Plaintiff     needed      to    elevate       her   legs

regularly to control edema with the fact that the doctor did not

observe any edema on the day she rendered her opinion. [Tr. 23];

[Compare Tr. 817 with Tr. 816]. Although Plaintiff accuses the ALJ

of “cherry-picking” the record, the fact remains that, while Dr.

Jensen-Stanley recorded edema on occasion, she more often did not

record any edema. [Compare Tr. 727, 723, 720, 805, 802, 799, 793,

788, 785, 782, 779 (exams showing edema) with Tr. 693, 688, 776,

772, 769, 764, 816, 1020, 1017, 1013, 1008, 1005, 1002, 999, 996,

                                        14
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 15 of 17 - Page ID#: 1279



1094 (exams not showing any edema)]. Other providers likewise often

recorded no edema. See [Tr. 738, 744, 876, 742, 814].

      An ALJ can discount or reject any medical opinion—including

the opinion of a treating physician so long as she provides good

reasons supported by substantial evidence for doing so. See 20

C.F.R. § 404.1527(c); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004). As the Supreme Court reiterated in Biestek,

“whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high” in the

Social Security disability context. 139 S. Ct. at 1154. Here, more

than a mere scintilla of evidence supports the ALJ’s evaluation of

Dr. Jensen-Stanley’s opinion.

      The ALJ referenced Plaintiff’s obesity repeatedly in her

decision. She found it was a “severe” impairment at step two. [Tr.

19]. She recognized that there is no listing for obesity but

affirmatively stated that she had considered Plaintiff’s obesity

in finding that her conditions did not meet or medically equal a

listing at step three. [Tr. 19]. And she found that Plaintiff’s

obesity was relevant to Plaintiff’s RFC limitation to sedentary

work, noting her providers’ advice to lose weight because her

obesity exacerbated her symptoms. [Tr. 22].

      Here, unlike the cases cited by Plaintiff, the ALJ did far

more than mention obesity in passing. Moreover, the ALJ limited

Plaintiff’s RFC consistent with the opinion of Dr. Irlandez, who

                                       15
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 16 of 17 - Page ID#: 1280



explicitly considered Plaintiff’s obesity in his opinion of her

limitations. See [Tr. 117-19]; Cf. Coldiron v. Comm’r of Soc. Sec.,

391 F. App’x 435, 443 (6th Cir. 2010) (unpublished) (under the

prior SSR, finding that an ALJ sufficiently addresses a claimant’s

obesity so long as she credits “RFCs from physicians who explicitly

accounted for [the claimant’s] obesity”); see also Caldwell v.

Berryhill, No. CV 6:12-253-DCR, 2017 WL 957538, at *6 (E.D. Ky.

Mar. 10, 2017) (unpublished) (rejecting the claimant’s argument

that the ALJ did not sufficiently consider obesity: “Further, all

of the medical evidence the ALJ relied upon necessarily took

Caldwell’s obesity into consideration”).

                                 IV. CONCLUSION

        In sum, more than the requisite “mere scintilla” of evidence

supports the ALJ’s evaluation of the evidence in this case. While

Plaintiff    may    wish   that    the    ALJ   had    weighed    the    evidence

differently, the limited question for the Court is whether the

ALJ’s    interpretation     of    the    evidence     was   one   of   reasonable

interpretation, even if it would not be Plaintiff’s, or even the

Court’s, interpretation of the evidence. See Tyra, 896 F.2d at

1028. The ALJ’s analysis here readily clears this low hurdle, and

the Court shall affirm.

        Accordingly,

        IT IS ORDERED as follows:

        (1) The Commissioner’s final decision is AFFIRMED;

                                         16
Case: 6:20-cv-00104-JMH Doc #: 22 Filed: 08/16/21 Page: 17 of 17 - Page ID#: 1281



      (2) The Commissioner’s Motion for Summary Judgment [DE 20] is

GRANTED;

      (3) Plaintiff’s Motion for Summary Judgment [DE 16] is DENIED;

and

      (4) A separate judgment in conformity herewith shall this

date be entered.

      This 16th day of August, 2021.




                                       17
